DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on September 3, 2020 is entered.
	Claims 1-20 have been canceled.
	Claims 21-40 have been added.
	Claims 21-40 are pending and currently under consideration.

3.	Claim 31 recites several hybridoma clones.  It is apparent that following hybridomas are required to practice the claimed invention:

	2B6 having ATCC Accession No. PTA-4591;
	8B5 having ATCC Accession No. PTA-7610;
	3H7 having ATCC Accession No. PTA-4592; and
	1F2 having ATCC Accession No. PTA-5959

	As a required element, they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If they are not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the cell lines / hybridomas.  See 37 CFR 1.801-1.809.

     	Given the disclosure and the claims encompassing the hybridomas set forth in U.S. Patent No. 9,708,408; the conditions for the deposit of biological materials under 35 USC 112, first paragraph, with respect to the hybridomas appear to have been satisfied.  

4.	Claim 32 is objected to for following informalities:

	Claim 32 recites “B1”, “MART” and “PSA; PSMA; SART; sTn”.  It is suggested that the full names of these terms be used in conjunction with the abbreviations for clarity.

	Appropriate correction is required.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over following US Patents in view of Presta (US 6,737,056).
claims 1 and 38 of US 8,652,466 (the ‘466 Patent, reference on IDS, claims are drawn to a method for enhancing antibody-dependent cell mediated cytotoxicity by administering to a subject an antibody comprising a variant human IgG Fc region comprising at least five amino acid substitutions, e.g. L235V, F243L, R292P, Y300L and P396L).

claims 1-10 of US 9,708,408 (the ‘408 Patent on IDS, claims are drawn to a polypeptide comprising a variant human Fc region comprising F243L, P292P, Y300L, L235V, and P396L); and
	claims 1-16 of US 10,711,069 (the ‘069 Patent, claims are drawn to a polypeptide comprising a variant Fc of a human IgG Fc region comprising amino acid modifications L235I, F243L, R292P, and Y300L, and P396L).

	The claims in the US Patents differ from the instant claims by not reciting an isolated nucleic acid encoding an antibody comprising an Fc variant, vector, host cell, and a method for recombinantly producing the antibody.

	Presta teaches an antibody comprising an Fc variant with altered effector functions (e.g. see claims 1-33). Presta further teach a nucleic acid molecule encoding an antibody comprising an Fc variant, vector, host cell, and a method of recombinantly producing the antibody (e.g. see col. 31 and 32). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art to determine the nucleic acid molecules encoding the polypeptides comprising the same or nearly the same amino acid substitutions, insert the nucleic acid into a vector, and transfecting the vector to a host cell to produce the antibody comprising the same or nearly the same amino acid substitutions in F243L, R292P, and Y300L by culturing the host cells as disclosed by Presta .  As such, the clams in the US Patents would render the instant claims obvious.  Given the CON relationship between the instant application and the parent Patents listed above and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340 (Fed. Cir. 2009) which indicated that the prohibition under 35 U.S.C. 121 does not apply to claims in a pending case which are directed to a non-elected invention of an application and the case is not a divisional of the application, the above obviousness-type double patenting rejection is set forth. 
7.	No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644